OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated November 12, 1992, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary pro*149ceeding against the respondent and the matter was referred to the Honorable Luigi R. Maraño, as Special Referee to hear and report.
A notice of petition and petition containing five charges of professional misconduct was served upon the respondent on or about December 15, 1992. No answer was forthcoming. The petitioner now moves to hold the respondent in default. The motion was served upon the respondent by regular mail and by certified mail, return receipt requested, on January 5, 1993. The respondent has failed to submit any papers in response to the default motion.
The charges involve the respondent’s neglect of a legal matter, failure to inform her client of the status of a legal matter, failure to cooperate with the Grievance Committee, and failure to register as an attorney.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Since the respondent has chosen not to appear or answer in this proceeding, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and impose discipline is, therefore, granted. Accordingly, the respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Miller, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon her failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Angela M. Bray, admitted under the name Angela Maureen Bray, is disbarred and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Angela M. Bray is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law *150before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding herself out in any way as an attorney and counselor-at-law.